In an action to recover damages for the alleged breach of a policy of insurance, the plaintiff appeals from an order of the Supreme Court, Nassau County (Christ, J.), dated May 12, 1988, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The record amply demonstrates that plaintiff failed to cooperate with the defendant insurer, both before and after commencement of this litigation, thereby breaching a substantial condition of the insurance policy issued by the defendant and defeating plaintiffs right to recover pursuant to it (see, Williams v American Home Assur. Co., 97 AD2d 707, affd 62 NY2d 953; 2423 Mermaid Realty Corp. v New York Prop. Ins. Underwriting Assn., 142 AD2d 124, 130-131). The Supreme Court therefore properly granted the defendant’s motion for *562summary judgment dismissing the complaint. Hooper, J. P., Harwood, Balletta and Miller, JJ., concur.